    Case 2:21-mj-04184-DUTY Document 8 Filed 09/09/21 Page 1 of 2 Page ID #:18
                                                                                                     FILED
                                                                                            CLERK,U.S DISTRICT COURT



                             UNITED STATES DISTRICT COURT                                   September 9, 2021
                            CENTRAL DISTRICT OF CALIFORl~1IA                              CEN1"BAL DIS
                                                                                                     cT~RIC
                                                                                                         ,~T OF CALIFORMA
                                                                                            HY:      V lVl       DEPf71Y



                                  CRIMINAL MINUTES -GENERAL
  Case No. 21-4184M                                                           Date     September 9, 2021

  Title        United States v. Coleman



  Present: The Honorable    Michael R. Wilner

                   Veronica Piper                                               n/a
                   Deputy Clerk                                       Court Reporter /Recorder

           Attorneys Present for Government:                     Attorneys Present for Defendant:
                         n/a                                                     n/a
  Proceedings:           ORDER OF DETENTION

          The Court conducted a detention hearing on:
        ~      The motion of the Government[18 U.S.C. § 31420(1)] in a case allegedly
 involving: a crime of violence or Federal crime ofterrorism.
      ❑     The motion of the Government or on the Court's own motion [18 U.S.C.
§ 31420(2)] in a case allegedly involving:
        ❑      The Court concludes that the Government is entitled to a rebuttable presumption
 that no condition or combination of conditions will reasonably assure the defendant's
 appearance as required and the safety or any person or the community [18 U.S.C. § 3142(e)
(2-3)].

        ❑     The Court finds that the defendant ❑has ❑has not rebutted the presumption
 under 18 U.S.C. § 3142(e)(2-3) by sufficient evidence to the contrary.
                                               * **

          The Court finds that no condition or combination of conditions will reasonably assure:
                ~ the appearance of the defendant as required.
                ~ the safety of any person or the community.




 MRW-2(9/16)                              CRIMINAL MINUTES -GENERAL                                          Page 1 oft
   Case 2:21-mj-04184-DUTY Document 8 Filed 09/09/21 Page 2 of 2 Page ID #:19



                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORI~TIA


                               CRIMINAL MINUTES -GENERAL
 Case No. 21-4184M                                                      Date    September 9, 2021
 Title        United States v. Coleman


         The Court bases its findings on the following [18 U.S.C. § 3142(g)]:
               ~      Nature and circumstances of offense charged
               ~      Weight of known evidence against defendant
               ~      Lack of bail resources
               ❑      No stable residence, employment, or community ties
               ❑      Ties to foreign countries
               ❑      Substance abuse
               ❑      Nature of previous criminal convictions
               ❑      Previous failure to appear or violations of probation, parole, or release
               ❑      Already in custody on state or federal offense
               ~      Refusal to interview with Pretrial Services or verify information
               ❑      Unrebutted presumption [18 U.S.C. § 3142(e)(2-3)]



         ~     Defendant did not oppose the detention request.

       In reaching this decision, the Court considered:(a)the nature and circumstances ofthe
offenses) charged, including whether the offense is a crime of violence, a federal crime of
terrorism, or involves a minor victim or a controlled substance, firearm, explosive, or destructive
device;(b)the weight of evidence against the defendant;(c)the history and characteristics of the
defendant; and(d)the nature and seriousness of the danger to any person or the community.
[18 U.S.C. § 3142(g)] The Court also considered the evidence presented at the hearing, the
arguments of counsel, and the report and recommendation ofthe U.S. Pretrial Services Agency.
        IT IS THEREFORE ORDERED that the defendant be detained until trial. The defendant
will be committed to the custody ofthe Attorney General for confinement in a corrections
facility separate, to the extent practicable, from persons awaiting or serving sentences or being
held in custody pending appeal. The defendant will be afforded reasonable opportunity for
private consultation with counsel. On order of a Court ofthe United States or on request of any
attorney for the Government, the person in charge ofthe corrections facility in which defendant
is confined will deliver the defendant to a United States Marshal for the purpose of an
appearance in connection with a court proceeding. [18 U.S.C. § 3142(1)]




MRW-2(9/16)                              CRIMINAL MINUTES -GENERAL                           Page 2 of2
